 



Exhibit 10.29

April 30, 2004



Dale Brown

Dear Dale:

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Corporate Controller reporting to Bob Gargus starting May 5,
2004. The terms of our offer and the benefits currently provided by the Company
are as follows:



1.   Your starting base salary will be $185,000.00 per year and will be subject
to annual review. In addition, you will be eligible to participate in the
Silicon Image company-wide bonus program with an incentive target of 20% of base
salary (pro-rated for completed service), as well as regular health insurance
and other employee benefit plans established by the Company for its employees
from time to time.   2.   As an employee of the Company you will have access to
certain Company confidential information and you may, during the course of your
employment, develop certain information or inventions which will be the property
of the Company. During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer. You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you under the Plan (as defined below) and the Company’s
Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.   3.  
Management will recommend that the Board of Directors approve a grant to you of
stock options for 80,000 shares of the Company’s Common Stock. The vesting
schedule for all options will be at a rate of 25% after the first 12 months of
employment, and thereafter, at 2.083% after each full succeeding month you are
employed by the Company. However, the grant of such options by the Company is
subject to the Board’s approval and this promise to recommend such approval is
not a promise of compensation, and is not intended to create any obligation on
the part of the

 



--------------------------------------------------------------------------------



 



    Company. Further details on the Company’s Option Plan and any specific grant
to you will be provided upon approval of such grant by the Board.   4.   This
offer of employment is made to you in confidence, and we ask that you not
disclose its terms to anyone outside your immediate family. If you do disclose
any of its terms to such a family member, please caution him or her that such
information is confidential and must not be disclosed to anyone.   5.   While we
look forward to a long and profitable relationship, should you decide to accept
our offer, you will be an at-will employee of the Company, which means the
employment relationship can be terminated by either of us for any reason or no
reason, at any time and without notice. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time.   6.   Please note that
because of employer regulations adopted in the Immigration Reform and Control
Act of 1986, within three business days of starting your new position you will
need to present documentation demonstrating that you have authorization to work
in the United States. If you have questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, you may contact our Human
Resource department.   7.   Please also note that due to United States export
control laws, the Company may need to make inquiries into your citizenship if
you will have probable or actual contact with certain technology and/or source
code. Should the Company determine that you will have probable or actual contact
with certain technology and/or source code, and should you be a citizen of an
embargoed country under United States export control laws, this may have a
material effect on the terms and conditions of your employment with the Company.
  8.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining equitable relief from a court having jurisdiction
over the parties. Such arbitration shall be conducted through the American
Arbitration Association in the State of California, Santa Clara County, before a
single arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The arbitrator must decide all disputes in accordance with California law
and shall have power to decide all matters, including arbitrability. You will
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. When the arbitrator has issued a decision, judgment on
that decision may be entered in any court having jurisdiction thereof. We each
understand and agree that we are waiving a trial by jury.

 



--------------------------------------------------------------------------------



 



9.   This offer will remain valid until Wednesday May 5, 2004. If you decide to
accept our offer please sign the enclosed copy of this letter in the space
indicated and return it to the Human Resource department. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.

     We look forward to the opportunity to welcome you to Silicon Image, Inc.

     Sincerely,

     /s/ Bob Gargus

     Bob Gargus

     Chief Financial Officer

My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer.



             

  /s/ Dale Brown        5/3/04   5/5/04

           

  Dale Brown        Date   Start Date

 